      Case 18-06988         Doc 28       Filed 08/02/19 Entered 08/02/19 13:49:43               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Veronica L. King                                   )            Chapter 13
                                                          )            Case No. 18 B 06988
        Debtor(s)                                         )            Judge Timothy A Barnes

                                   Notice of Motion/Certificate of Service
    Veronica L. King                                                   Debtor Attorney: David M Siegel
    22319 Plum Creek Dr.                                               via Clerk's ECF noticing procedures
    Sauk Village, IL 60411


                                                                       >   Dirksen Federal Building
On September 12, 2019 at 9:00AM, I will appear at the location         >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 744
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Saturday, August 3,
2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on March 12, 2018.
2. The Debtor's plan was Confirmed on May 31, 2018.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2018.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
